    Case: 1:20-cv-06690 Document #: 4 Filed: 11/10/20 Page 1 of 2 PageID #:34


1:20-CV-6690                                                  FIL/1E0/2D020            SH
                                                                  11
                                                                          . BRUTO    N
                                                                THOMA.SDG
                                                                        IS T R IC T COURT
                                                             CLERK, U.S




                                                         JUDGE VALDERRAMA
                                                      MAGISTRATE JUDGE FUENTES
Case: 1:20-cv-06690 Document #: 4 Filed: 11/10/20 Page 2 of 2 PageID #:35
